WOODS, District Judge.
(After stating the facts.) — This appeal was prosecuted from an order of the Honorable Edgar C. Steele, judge of the second judicial district, granting respondent a new trial upon the ground that the evidence in said action is insufficient to justify the verdict of the jury.
We have examined the evidence in this case as contained in the record, and it appearing therefrom that there was no abuse of discretion upon the part of the trial court in granting the motion for a new trial, the order made in the premises should be affirmed. It is therefore directed that the order granting a new trial be and the same is hereby affirmed. Costs awarded to respondent.
Sullivan, J., concurs; Ailshie, Presiding J., took no part in the decision.